>CORPORATE PROFILE< Southern Missouri Bancorp, Inc. (NASDAQ: SMBC) is the holding company for Southern Bank. The Company produced outstanding financial results and expanded its footprint in fiscal 2011, taking advantage of new opportunities. >TABLE ofCONTENTS< Letter to Shareholders 2 Common Share Data 8 Financial Review 9 Report of Independent Registered Public Accounting Firm 21 Consolidated Financial Statements 22 Notes to Consolidated Financial Statements 28 Corporate and Investor Information 64 Directors and Officers 65 >FINANCIAL SUMMARY< CHANGE(%) EARNINGS(dollars in thousands) Net interest income $ $ % Provision for loan losses Noninterest income Noninterest expense Income taxes Net income Effective dividend on preferred shares Net income available to common stockholders PER COMMON SHARE Net income: Basic $ $ Diluted Tangible book value Closing market price Cash dividends declared AT YEAR-END(dollars in thousands) Total assets $ $ Loans, net of allowance Reserves as a percent of nonperforming loans % % Deposits $ $ Stockholders’ equity FINANCIAL RATIOS Return on average common stockholders’ equity % % Return on average assets Net interest margin Efficiency ratio Allowance for loan losses to loans Equity to average assets at year-end OTHER DATA(1) Common shares outstanding Average common and dilutive shares outstanding Common stockholders of record Full-time equivalent employees Assets per employee (in thousands) $ $ Banking offices 16 14 (1) Other data is as of year-end, except for average shares. (2) Diluted Earnings Per Share excluding impact of bargain purchase gain on Acquisition and related transaction expenses. 1 >LETTER to SHAREHOLDERS< Dear Shareholder, Southern Missouri Bancorp produced outstanding financial results in fiscal 2011, partially as a result of the gain on bargain purchase recognized from an FDIC-assisted acquisition. During 2011, we achieved earnings that far outpaced peers, expanded our footprint into attractive new markets, grew our deposit market share, and, as a result, improved long-term shareholder value. For fiscal 2011, net income available to common shareholders was $11.0 million, an increase of 166.3% from the $4.1 million earned in fiscal 2010; this equated to $5.12 per diluted share, up from $1.95 in the prior year.The Company generated a return on common equity of 27.1%, and a return on average assets of 1.81%, both up sharply from fiscal 2010 results.This improved performance was primarily the result of our December 2010 acquisition from the FDIC of the former First Southern Bank, Batesville, Arkansas (the Acquisition), which resulted in a $7.0 million bargain purchase gain.After taxes and related acquisition expenses, the impact of the transaction on income was approximately $4.1 million. Exclusive of the bargain purchase gain and transaction Return on common equity remains ahead of peer banks ROEwas significantly higher due to the bargain purchase gain realized on the Acquisition. (1) Peer data is based on the average year-end figures (December) from SNL DataSource’s Index of publicly traded commercial banks and thrifts with assets of $100 million to $1 billion, headquartered in Missouri, Arkansas, Illinois, Iowa, Kansas, Kentucky, Nebraska, Oklahoma, and Tennessee. SMBC data is as of fiscal year-end (June). SMBC, excluding bargain purchase gain and related transaction expenses. 2 expenses related to the Acquisition, the Company estimates that it would have reported net income available to common shareholders for the fiscal year ended June 30, 2011, of $6.9 million, or $3.20 per diluted common share. Additionally, the acquired locations were immediately profitable and improved our net interest income. This was a result of the related growth in earning assets, the mix and pricing of the acquired loans and deposits, and the fair value discount applied to the acquired loan portfolio which resulted in an effective yield earned on the portfolio that was higher than our legacy earning assets. Net interest income for the year improved 45.6%, as we grew earning assets by 21.7% and improved our net interest margin to 3.92%, as compared to 3.27% for the prior fiscal year.Noninterest income was up 239.4%, boosted by the one-time bargain purchase gain.(Exclusive of that item, noninterest income would have improved by 13.3%.) Noninterest expense increased 17.1% for fiscal 2011, a relatively limited amount considering the addition of two branch facilities for slightly more than half the year, a new loan production office in Springfield, Missouri, for most of the year, and a new loan production office in Little Rock, Arkansas, for a third of the year.The controlled increase in noninterest expense and higher noninterest income as a Efficiency remains ahead of peers The 2011 improvement was due largely to the bargain purchase gain, but core efficiency also improved. result of the bargain purchase gain, along with the strong improvement in net interest income combined to produce an efficiency ratio of 42.2%, as compared to 63.6% in the prior year. For a second consecutive year, we grew deposits by more than $100 million.Last year’s growth was attributed primarily to growth of our checking accounts (including our Kasasa-branded rewards checking product); deposits obtained in the July 2009 acquisition of the Southern Bank of Commerce, Paragould, Arkansas; and growth of attractively-priced savings accounts in our new northeast Arkansas markets.With regard to this year’s growth of $137.3 million, or 32.5%, we can point to the December 3 2010 acquisition of First Southern Bank – deposits in the new Batesville and Searcy markets totaled $75.9 million at June 30, 2011 – and continued strong checking account growth.Checking accounts made up 38.5% of our deposit growth, most of it unrelated to the First Southern Bank acquisition. Continued growth in our core business The Acquisition contributed to significant balance sheet growth in 2011. The loan portfolio, net, grew by $137.9 million, or 32.9%, in fiscal 2011.Loans outstanding at June 30, 2011, included $86.3 million from the new Batesville and Searcy markets.Including these acquired loans, we increased commercial real estate loans by $63.6 million, residential real estate loans by $41.4 million, and commercial operating and equipment loans by $28.8 million. Credit quality is sound The level of problem assets was stable, despite the acquisition of a failed financial institution. Asset quality remained stable, despite the acquisition of a failed financial institution. At June 30, 2011, non-performing loans were 0.12% of total loans, as compared to 0.08% of total loans at June 30, 2010.Non-performing assets totaled 0.35% of total assets at June 30, 2011, as compared to 0.37% of total assets at June 30, 2010. 4 Boosted by the gain from the First Southern Bank acquisition, earnings for the fiscal year contributed to an improvement of 27.0% in book value per common share as of June 30, 2011, compared to the previous year end; tangible book value per share improved 27.5% as of June 30, 2011, compared to the previous year end.Our stock price improved as well, up 38.4% as of June 30, 2011, compared to the previous year end.Over that Tangible Book Value per share growth beats peers We have regularly exceeded peer banks (1) in this key measure of shareholder value. This year's results were boosted by the bargain purchase gain on the Acquisition. same period, the SNL Bank Index improved 3.8%. Our dividend represented a 2.3% yield on our June 30, 2011, closing stock price, and a 2.6% yield on our average closing stock price for fiscal 2011. Recent Developments: In July 2011, the Company announced a $20 million investment from the US Treasury in the form of preferred stock issued under the terms of the Treasury’s Small Business Lending Fund (SBLF). The SBLF was designed by Treasury to promote lending to small businesses: as the Company grows its qualified small business lending portfolio, the rate paid on the investment will decrease, making this an attractively-priced source of capital.Because our business model already emphasized lending to small businesses, we see the program as a good fit for the Company in the near term.Nearly half of the $20 million investment went to immediately repay the Treasury’s investment in our preferred stock under the Capital Purchase Program of the Troubled Asset Relief Program (TARP).The remainder is available to support the Company’s anticipated continued growth, with much of that growth expected to be in the form of small business lending. Also, in May 2011, the Company filed a preliminary registration statement with the SEC regarding a proposed public offering of up to $28.8 million of common stock.We continue to believe that a secondary offering of our common stock is in the Company’s long-term best interest. We expect our needs for capital - resulting from continued growth, opportunities for expansion, and the requirement forpermanent capital to eventually replace the SBLF investment - will, in the nearterm, exceed our internally-generated capital growth. 5 Our goals for 2012 include: • Conversion of our loan production office in Springfield, Missouri, to a full-service branch.Our Springfield market accounted for $23.4 million of our loan portfolio at June 30, 2011. As this letter goes to press, we’re expanding our staff and preparing an exciting new service-delivery model for the Springfield branch. • Increased focus on branch profitability.Recent investments in profitability management software and additional personnel devoted to this function will allow more timely information to be reported to executive and branch management, and the Board of Directors.Employee goals for 2012 will be tweaked to better align strategic, profitability, and growth objectives at each of our locations. • Adoption of a new teller platform.This new technology will allow us to continue to improve efficiency.Additionally, the new teller platform is a key step in implementing the new service-delivery model we’re deploying at our Springfield branch.As we adopt the platform in additional locations throughout the coming year, we’ll consider adopting customer service changes tailored to each market. • Repositioning and adding branch locations.We believe several of our markets will require additional investments in facilities for Southern Bank to serve as a key provider of financial services in the local economy.Over the next several years, we anticipate new investments in fixed assets.You can be certain that we’ll keep a careful eye on the bottom line in order to ensure that we realize a sound return on your investment. • Finally, as always, we'll continue to work towards long-term improvement in shareholder value. We believe that our proposed secondary offering of common stock will help us meet this goal.Receipt of additional capital from the SBLF has provided us flexibility in our timing of the offering, in what has recently been a turbulent equity market. We'll continue to pursue opportunities for expansion as the industry consolidates, as well as for organic growth. 6 I can say without a doubt that fiscal 2011 was the best year for Southern Missouri Bancorp since its formation.As we mark the 125th anniversary of Southern Bank in 2012, continued opportunities and challenges await us.I know that our excellent staff will be ready. Thank you once again for your continued investment in this Company.I consider it a privilege to serve you, our staff, and our customers. /s/ Greg Steffens GREG STEFFENS PRESIDENT and CHIEF EXECUTIVE OFFICER SOUTHERN MISSOURI BANCORP, INC. PLEASE JOIN US at our 2011 Annual Meeting, where shareholders will hear management review this year’s performance in detail. ANNUAL MEETING MONDAY, OCTOBER 17, 2:00 AM CHAMBER OF COMMERCE BUILDING 1, POPLAR BLUFF, MISSOURI 7 >COMMON SHARE DATA< The common stock of the Company is listed on the NASDAQ Global Market under the symbol “SMBC.” The following bar graph sets forth the high, low and closing market prices of the common stock for the last three fiscal years. The following table sets forth per share market price, book value, and dividend information for the Company’s common stock. As of June 30, 2011, there were approximately 252 common stockholders of record. This does not reflect the number of persons or entities who hold common stock in nominee or “street name.” Book Value At End Of Market Price Dividends Fiscal 2011 High Low Close Period To Book Value Declared 4th Quarter (6-30-11) 94.11% 3rd Quarter (3-31-11) 107.62% 2nd Quarter (12-31-10) 86.47% 1st Quarter (9-30-10) 86.61% Fiscal 2010 4th Quarter (6-30-10) 86.31% 3rd Quarter (3-31-10) 83.19% 2nd Quarter (12-31-09) 70.57% 1st Quarter (9-30-09) 65.85% Fiscal 2009 4th Quarter (6-30-09) 63.86% 3rd Quarter (3-31-09) 71.24% 2nd Quarter (12-31-08) 75.19% 1st Quarter (9-30-08) 91.71% Any future dividend declarations and payments are subject to the discretion of the Board of Directors of the Company.The ability of the Company to pay dividends on its common stock depends primarily on the ability of the Bank to pay dividends to the Company. For a discussion of the restrictions on the Bank’s ability to pay dividends, see Note 13 of Notes to Consolidated Financial Statements included elsewhere in this report. 8 >FINANCIAL REVIEW< BUSINESS OF THE COMPANY AND THE BANK Southern Missouri Bancorp, Inc. (Southern Missouri or Company) is a Missouri corporation and owns all of the outstanding stock of Southern Bank (the Bank). The Company’s earnings are primarily dependent on the operations of the Bank. As a result, the following discussion relates primarily to the operations of the Bank. The Bank was originally chartered by the State of Missouri in 1887 and converted from a state-chartered stock savings and loan association to a Federally chartered stock savings bank in 1995. In 1998, the Bank converted its charter to a state-chartered stock savings bank. Finally, in 2004, the Bank converted to a state chartered trust company with banking powers. The Bank’s deposit accounts are generally insured up to a maximum of $250,000 per depositor under current law by the Deposit Insurance Fund (DIF), which is administered by the Federal Deposit Insurance Corporation (FDIC). As of June 30, 2011, the Bank conducted its business through its home office located in Poplar Bluff, fifteen full service branch facilities in Poplar Bluff (2), Van Buren, Dexter, Kennett, Doniphan, Sikeston, Matthews, and Qulin, Missouri, and Paragould, Jonesboro, Leachville, Brookland, Batesville, and Searcy, Arkansas.Additionally, the bank operates two loan production offices in Springfield, Missouri, and Little Rock, Arkansas. (dollars in thousands) At June 30 Financial Condition Data: Total assets $ 688,200 $ 552,084 $ 466,334 $ 418,188 $ 380,106 Loans receivable, net Mortgage-backed securities Cash, interest-bearing deposits and investment securities Deposits Borrowings Subordinated debt Stockholders’ equity (dollars in thousands, except per share data) For The Year Ended June 30 Operating Data: Interest income Interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Noninterest expense Income before income taxes Income taxes Net income Less: effective dividend on preferred stock - - Net income available to common stockholders Basic earnings per share available to common stockholders Diluted earnings per share available to common stockholders Dividends per share 9 >FINANCIAL REVIEW(continued)< At June 30 Other Data: Number of: Real estate loans Deposit accounts Full service offices 16 14 10 9 9 Loan production offices 2 - At Or For The Year Ended June 30 Key Operating Ratios: Return on assets (net income divided by average assets) % Return on average common equity (net income available to common stockholders divided by average common equity) Average equity to average assets Interest rate spread (spread between weighted average rate on all interest-earning assets and all interest-bearing liabilities) Net interest margin (net interest income as a percentage of average interest-earning assets) Noninterest expense to average assets Average interest-earning assets to average interest-bearing liabilities Allowance for loan losses to gross loans (1) Allowance for loan losses to nonperforming loans (1) Net charge-offs (recoveries) to average outstanding loans during the period ) Ratio of nonperforming assets to total assets (1) Common shareholder dividend payout ratio (common dividends as a percentage of earnings available to common shareholders) (1) At end of period 10 >FINANCIAL REVIEW(continued)< Management’s Discussion and Analysis of Financial Condition and Results of Operations OVERVIEW Southern Missouri Bancorp, Inc. is a Missouri corporation originally organized for the principal purpose of becoming the holding company of Southern Bank. The principal business of Southern Bank consists of attracting deposits from the communities it serves and investing those funds in loans secured by one- to four-family residences and commercial real estate, as well as commercial business and consumer loans.These funds have also been used to purchase investment securities, mortgage-backed securities (MBS), U.S. government and federal agency obligations and other permissible securities. Southern Bank’s results of operations are primarily dependent on the levels of its net interest margin and noninterest income, and its ability to control operating expenses. Net interest margin is dependent primarily on the difference or spread between the average yield earned on interest-earning assets (including loans, mortgage-related securities, and investments) and the average rate paid on interest-bearing liabilities (including deposits, securities sold under agreements to repurchase, and borrowings), as well as the relative amounts of these assets and liabilities. Southern Bank is subject to interest rate risk to the degree that its interest-earning assets mature or reprice at different times, or on a varying basis, from its interest-bearing liabilities. Southern Bank’s noninterest income consists primarily of fees charged on transaction and loan accounts, interchange income from customer debit and ATM card use, gains on sales of loans to the secondary market, and increased cash surrender value of bank owned life insurance (“BOLI”). Southern Bank’s operating expenses include: employee compensation and benefits, occupancy expenses, legal and professional fees, federal deposit insurance premiums, amortization of intangible assets, and other general and administrative expenses. Southern Bank’s operations are significantly influenced by general economic conditions including monetary and fiscal policies of the U.S. government and the Federal Reserve Board. Additionally, Southern Bank is subject to policies and regulations issued by financial institution regulatory agencies including the Federal Reserve, the Missouri Division of Finance, and the Federal Deposit Insurance Corporation. Each of these factors may influence interest rates, loan demand, prepayment rates and deposit flows. Interest rates available on competing investments as well as general market interest rates influence the Bank’s cost of funds. Lending activities are affected by the demand for real estate and other types of loans, which in turn is affected by the interest rates at which such financing may be offered. Lending activities are funded through the attraction of deposit accounts consisting of checking accounts, passbook and statement savings accounts, money market deposit accounts, certificate of deposit accounts with terms of 60 months or less, securities sold under agreements to repurchase, advances from the Federal Home Loan Bank of Des Moines, and, to a lesser extent, brokered deposits. The Bank intends to continue to focus on its lending programs for one- to four-family residential real estate, commercial real estate, commercial business and consumer financing on loans secured by properties or collateral located primarily in southeast Missouri and northeast and north central Arkansas. FORWARD-LOOKING STATEMENTS This document, including information incorporated by reference, contains forward-looking statements about the Company and its subsidiaries which we believe are within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements include, without limitation, statements with respect to anticipated future operating and financial performance, growth opportunities, interest rates, cost savings and funding advantages expected or anticipated to be realized by management. Words such as “may,” “could,” “should,” “would,” “believe,” “anticipate,” “estimate,” “expect,” “intend,” “plan” and similar expressions are intended to identify these forward looking statements. Forward-looking statements by the Company and its management are based on beliefs, plans, objectives, goals, expectations, anticipations, estimates and the intentions of management and are not guarantees of future performance. The important factors we discuss below, as well as other factors discussed under the caption “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and identified in our filings with the SEC and those presented elsewhere by our management from time to time, could cause actual results to differ materially from those indicated by the forward-looking statements made in this document: ·the strength of the United States economy in general and the strength of the local economies in which we conduct operations; ·fluctuations in interest rates and in real estate values; ·monetary and fiscal policies of the Board of Governors of the Federal Reserve System (the “Federal Reserve Board”) and the U.S. Government and other governmental initiatives affecting the financial services industry; ·the risks of lending and investing activities, including changes in the level and direction of loan delinquencies and write-offs and changes in estimates of the adequacy of the allowance for loan losses; ·our ability to access cost-effective funding; ·the timely development of and acceptance of our new products and services and the perceived overall value of these products and services by users, including the features, pricing and quality compared to competitors’ products and services; ·expected cost savings, synergies and other benefits from the Company’s merger and acquisition activities might not be realized within the anticipated time frames or at all, and costs or difficulties relating to integration matters, including but not limited to customer and employee retention, might be greater than expected; ·fluctuations in real estate values and both residential and commercial real estate market conditions; ·demand for loans and deposits in our market area; ·legislative or regulatory changes that adversely affect our business; ·results of examinations of us by our regulators, including the possibility that our regulators may, among other things, require us to increase our ·reserve for loan losses or to write-down assets; ·the impact of technological changes; and ·our success at managing the risks involved in the foregoing. The Company disclaims any obligation to update or revise any forward-looking statements based on the occurrence of future events, the receipt of new information, or otherwise. NON-GAAP FINANCIAL INFORMATION This annual report contains certain financial information determined by methods other than in accordance with accounting principles generally accepted in the United States of America (GAAP).These measures include net income available to common shareholders excluding bargain purchase gain and transaction expenses related to the Acquisition; net income available to common shareholders per diluted common share excluding bargain purchase gain and transaction expenses related to the Acquisition; net income excluding 11 >FINANCIAL REVIEW(continued)< bargain purchase gain and transaction expenses related to the Acquisition; and noninterest income excluding bargain purchase gain related to the Acquisition.Management believes that showing these amounts excluding the bargain purchase gain and transaction expenses related to the Acquisition is useful for investors because it better reflects our core operating results. The following table presents a reconciliation of the calculation of return on common equity excluding bargain purchase gain and transaction expenses related to the Acquisition: The following table presents a reconciliation of the calculation of net available to common For the twelve months shareholders excluding bargain purchase gain and transaction expenses related to the ended June 30, 2011 Acquisition: Net income available to common shareholders For the twelve months Less: Impact of bargain purchase gain and ended June 30, 2011 transaction expenses related to the Acquisition, Net income available to common shareholders net of tax Less: Impact of bargain purchase gain and Net income available to common shareholders transaction expenses related to the Acquisition, excluding bargain purchase gain and transaction net of tax expenses related to the Acquisition Net income available to common shareholders excluding bargain purchase gain and transaction Divided by: average common equity expenses related to the Acquisition Return on average common equity, excluding bargain purchase gain and transaction expenses The following table presents a reconciliation of the calculation of diluted earnings per share available to common shareholders excluding bargain purchase gain and transaction expenses related to the Acquisition: related to the Acquisition 17.0% For the twelve months The following table presents a reconciliation of the calculation of noninterest income excluding bargain purchase gain related to the Acquisition: ended June 30, 2011 Diluted earnings per share available to For the twelve months common stockholders ended June 30, 2011 Less: Impact of bargain purchase gain and Noninterest income transaction expenses related to the Acquisition, Less: Impact of bargain purchase gain related net of tax to the Acquisition Noninterest income excluding bargain purchase Diluted earnings per share available to common gain related to the Acquisition stockholders excluding bargain purchase gain and transaction expenses related to the Acquisition The non-GAAP disclosures contained herein should not be viewed as substitutes for the results determined to be in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures that may be presented by other companies. CRITICAL ACCOUNTING POLICIES The Company has established various accounting policies, which govern the application of accounting principles generally accepted in the United States of America in the preparation of our financial statements. Our significant accounting policies are described in the footnotes to the Consolidated Financial Statements. Certain accounting policies involve significant judgments and assumptions by management that have a material impact on the carrying value of certain assets and liabilities; management considers such accounting policies to be critical accounting policies. The judgments and assumptions used by management are based on historical experience and other factors, which are believed to be reasonable under the circumstances. Because of the nature of the judgments and assumptions made by management, actual results could differ from these judgments and estimates that could have a material impact on the carrying values of assets and liabilities and the results of operations of the Company. The allowance for losses on loans represents management’s best estimate of probable losses in the existing loan portfolio. The allowance for losses on loans is increased by the provision for losses on loans charged to expense and reduced by loans charged off, net of recoveries. The provision for losses on loans is determined based on management’s assessment of several factors: reviews and evaluations of specific loans, changes in the nature and volume of the loan portfolio, current economic conditions and the related impact on specific borrowers and industry groups, historical loan loss experience, the level of classified and nonperforming loans and the results of regulatory examinations. Integral to the methodology for determining the adequacy of the allowance for loan losses is portfolio segmentation and impairment measurement. Under the Company’s methodology, loans are first segmented into 1) those comprising large groups of smaller-balance homogeneous loans, including single-family mortgages and installment loans, which are collectively evaluated 12 >FINANCIAL REVIEW(continued)< for impairment and 2) all other loans which are individually evaluated. Those loans in the second category are further segmented utilizing a defined grading system which involves categorizing loans by severity of risk based on conditions that may affect the ability of the borrowers to repay their debt, such as current financial information, collateral valuations, historical payment experience, credit documentation, public information, and current trends. The loans subject to credit classification represent the portion of the portfolio subject to the greatest credit risk and where adjustments to the allowance for losses on loans as a result of provisions and charge-offs are most likely to have a significant impact on operations. A periodic review of selected credits (based on loan size and type) is conducted to identify loans with heightened risk or probable losses and to assign risk grades. The primary responsibility for this review rests with the loan administration personnel. This review is supplemented with periodic examinations of both selected credits and the credit review process by applicable regulatory agencies. The information from these reviews assists management in the timely identification of problems and potential problems and provides a basis for deciding whether the credit represents a probable loss or risk that should be recognized. Loans are considered impaired if, based on current information and events, it is probable that Southern Bank will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement. The measurement of impaired loans is generally based on the fair value of the collateral for collateral-dependent loans. If the loan is not collateral-dependent, the measurement of impairment is based on the present value of expected future cash flows discounted at the historical effective interest rate or the observable market price of the loan. In measuring the fair value of the collateral, management uses the assumptions (i.e., discount rates) and methodologies (i.e., comparison to the recent selling price of similar assets) consistent with those that would be utilized by unrelated third parties. Impairment identified through this evaluation process is a component of the allowance for loan losses. If a loan that is individually evaluated for impairment is found to have none, it is grouped together with loans having similar characteristics (i.e., the same risk grade), and an allowance for loan losses is based upon a quantitative factor (historical average charge-offs for similar loans over the past one to five years), and qualitative factors such as qualitative factors such as changes in lending policies; national, regional, and local economic conditions; changes in mix and volume of portfolio; experience, ability, and depth of lending management and staff; entry to new $137.9 million, partially offset by a decrease in available for sale investments of $3.6 million. Asset growth was funded by growth in deposit balances of $137.3 million and an increase in equity of $10.1 million; securities sold under agreements to repurchase declined by $5.1 million, and FHLB advances declined $10.0 million. Cash and equivalents. Cash and equivalents increased $215,000, or 0.6%, to $34.7 million at June 30, 2011, from $34.5 million at June 30, 2010. Loans. Loans increased $137.9 million, or 32.9%, to $556.6 million at June 30, 2011, from $418.7 million at June 30, 2010. This growth was attributed primarily to the Acquisition. The growth in the loan portfolio was comprised principally of commercial real estate loans of $63.6 million, residential real estate loans of $41.4 million, and commercial loans of $28.8 million. Allowance for Loan Losses. The allowance for loan losses increased $1.9 million, or 42.8%, from $4.5 million at June 30, 2010, to $6.4 million at June 30, 2011.The allowance for loan losses represented 1.14% of gross loans receivable at June 30, 2011, as compared to 1.06% of gross loans receivable at June 30, 2010. At June 30, 2011, nonperforming loans, which included loans past due greater than 90 days and nonaccruing loans, were $701,000, compared to $332,000 at June 30, 2010 (see also, Provision for Loan Losses, under Comparison of Operating Results for the Years Ended June 30, 2011 and 2010). In its quarterly evaluation of the adequacy of its allowance for loan losses, the Company employs historical data including past due percentages, charge offs, and recoveries for the previous five years for each loan category.During fiscal year 2011, the Company modified its allowance methodology to also consider the most recent twelve-month period’s average net charge offs and to use this information as one of the primary factors for evaluation of allowance adequacy.Average net charge offs are calculated as net charge offs by portfolio type for the period as a percentage of the average balance of respective portfolio type over the same period.As the Company and the industry have seen increases in loan defaults in the past several years, the Company believes that it is prudent to emphasize more recent historical factors in the allowance evaluation.As is illustrated in the table below, the impact of the modification has been minimal. The following table sets forth the Company’s historical net charge offs as of June 30, 2011: markets; levels and trends of delinquent, nonaccrual, special mention, and Net charge offs - Net charge offs - classified loans; concentrations of credit; changes in collateral values; Portfolio segment 1-year historical 5-year historical agricultural economic conditions; and regulatory risk. For portfolio loans that are Real estate loans: evaluated for impairment as part of homogenous pools, an allowance is Conventional .07% .06% maintained based upon similar quantitative and qualitative factors. Construction Changes in the financial condition of individual borrowers, in economic Commercial conditions, in historical loss experience and in the conditions of the various Consumer loans markets in which collateral may be sold may all affect the required level of the Commercial loans allowance for losses on loans and the associated provision for losses on loans. FINANCIAL CONDITION General. The Company’s total assets increased $136.1 million, or 24.7%, to $688.2 million at June 30, 2011, when compared to $552.1 million at June 30, 2010. The increase was due primarily to the December 2010 acquisition of certain assets and assumption of certain liabilities of the former First Southern Bank, Batesville, Arkansas, from the FDIC in its role as receiver (the Acquisition). Asset growth consisted of an increase in the net loan portfolio of Additionally, in its quarterly evaluation of the adequacy of the allowance for loan losses, the Company evaluates changes in the financial condition of individual borrowers; changes in local, regional, and national economic conditions; the Company’s historical loss experience; and changes in market conditions for property pledged to the Company as collateral.The Company has identified specific qualitative factors that address these issues and subjectively assigns a percentage to each factor.Qualitative factors are reviewed quarterly and may be adjusted as necessary to reflect improving or declining trends.At June 30, 2011, these qualitative factors included: ·Changes in lending policies 13 >FINANCIAL REVIEW(continued)< ·National, regional, and local economic conditions ·Changes in mix and volume of portfolio ·Experience, ability, and depth of lending management and staff ·Entry to new markets ·Levels and trends of delinquent, nonaccrual, special mention and ·classified loans ·Concentrations of credit ·Changes in collateral values ·Agricultural economic conditions ·Regulatory risk The qualitative factors are applied to the allowance for loan losses based upon the following percentages by loan type: Deposits. Deposits increased $137.3 million, or 32.5%, to $560.2 million at June 30, 2011, from $422.9 million at June 30, 2010. The deposit growth was primarily comprised of increases in certificate of deposit balances of $72.1 million, interest-bearing checking accounts of $48.8 million, and money market deposit accounts of $8.3 million.The growth was primarily due to the Acquisition. At June 30, 2011, deposits obtained from the acquired branches totaled approximately $75.9 million.These acquired deposits were primarily concentrated in certificate of deposit balances; the Company’s increase in interest-bearing checking accounts was primarily the result of organic growth. Borrowings. FHLB advances decreased $10.0 million, or 23.0%, to $33.5 million at June 30, 2011, from $43.5 million at June 30, 2010.At both June 30, 2011, and June 30, 2010, outstanding advances included no overnight or short term borrowings. Of the $33.5 million in advances at June 30, 2011, the entire amount carries fixed interest rates, and $24.5 million is subject to early redemption by the issuer. Qualitative factor Qualitative factor At June 30, 2011, long-term FHLB advances had a weighted average applied at applied at maturity of 5.2 years, compared to 4.8 years at June 30, 2010. At June 30, Portfolio segment June 30, 2011 June 30, 2010 2011, all FHLB advances had a weighted-average cost of 4.02%, as compared Real estate loans: to 4.48% at June 30, 2010. Conventional 0.88% 0.58% Subordinated Debt. In March 2004, $7.0 million of Floating Rate Capital Construction Securities of Southern Missouri Statutory Trust I with a liquidation value of Commercial $1,000 per share were issued. The securities mature in March 2034, were Consumer loans redeemable beginning in March 2009, and bear interest at a floating rate of Commercial loans three month LIBOR plus 275 basis points. Stockholders’ Equity. The Company’s stockholders’ equity increased by At June 30, 2011, the amount of our allowance for loan losses attributable $10.1million, or 22.1%, to $55.7 million at June 30, 2011, from $45.6 million to these qualitative factors was approximately $5.4 million, as compared to $3.8 million at June 30, 2010. The general increase in qualitative factors was attributable to entry to new markets and corresponding changes in the mix and volume of the portfolio and lending staff. Investments. The investment portfolio decreased $3.6 million, or 5.4%, to $63.3 million at June 30, 2011, from $67.0 million at June 30, 2010. The decrease was primarily the result of principal repayments on mortgage-backed securities (MBSs) and collateralized mortgage obligations (CMOs), partially offset by purchases of obligations of state and political subdivisions. Premises and Equipment. Premises and equipment increased $407,000, to $8.1 million at June 30, 2011, from $7.7 million at June 30, 2010. The increase was due to investments in building and equipment, partially offset by increases in accumulated depreciation. BOLI. The Bank purchased “key person” life insurance policies on six employees with a cash surrender value of $4.0 million in February, 2003. In addition, in October, 2004, the Bank purchased “key person” life insurance policies on 20 employees for $2.0 million. At June 30, 2011, the cash surrender value had increased to $8.1 million. Intangible Assets. Intangible assets generated through branch acquisitions in 2000 decreased $255,000 to $1.1 million as of June 30, 2011, and will continue to be amortized in accordance with ASC Topic 350.The July 2009 acquisition of the Southern Bank of Commerce resulted in goodwill of $126,000, which will not be amortized, but will be tested for impairment at least annually, and a $184,000 core deposit intangible, which is being amortized over a five-year period using the straight-line method.The December 2010 acquisition of the former First Southern Bank resulted in a bargain purchase gain, and a $625,000 core deposit intangible, which is being amortized over a five-year period using the straight-line method. at June 30, 2010. This increase was primarily due to net income of $11.5 million, partially offset by common and preferred dividend payments of $1.5 million. Due to the Company’s participation in the Capital Purchase Program under the U.S. Treasury’s Troubled Asset Relief Program, new repurchase activity was restricted through the Company’s July 2011 repurchase of those preferred shares (see Note 20: Subsequent Events). COMPARISON OF OPERATING RESULTS FOR THE YEARS ENDED JUNE 30, 2 Net Income. The Company’s net income available to common stockholders for the fiscal year ended June 30, 2011, was $11.0 million, an increase of $6.8 million, or 166.3%, from the $4.1 million net income available to common stockholders for the prior fiscal year.Before an effective dividend on preferred shares of $512,000, net income was $11.5 million for the 2011 fiscal year, an increase of $6.8 million, or 148.0%, compared to the $4.6 million in net income for the prior fiscal year.The increase in net income was primarily due to a $7.4 million increase in net interest income and a $7.4 million increase in noninterest income, partially offset by a $4.4 million increase in income tax provision, a $2.1 million increase in noninterest expense, and a $1.5 million increase in loan loss provisions. Net Interest Income.Net interest income for fiscal 2011 was $23.8 million, an increase of $7.4 million, or 45.6%, when compared to the prior fiscal year. The increase was due to a $107.9 million increase in average interest-earning assets, combined with a 65 basis point increase in the average interest rate spread. The increase in interest rate spread was primarily a result of the Acquisition, through which the Company obtained assets marked at a discounted fair value resulting in an effective yield on the acquired assets that is higher than the Company’s legacy earning assets. For fiscal 2011, the average interest rate spread was 3.71%, compared to 3.06% for fiscal year 2010. At June 30, 2011, the spread was 4.00%. 14 >FINANCIAL REVIEW(continued)< Interest Income. Interest income for fiscal 2011 was $35.0 million, an increase of $7.5 million, or 27.3%, when compared to the prior fiscal year. The increase was due to the $107.9 million increase in the average balance of interest-earning assets, combined with a 25 basis point increase in the average yield earned on interest-earning assets, from 5.53% in fiscal 2010 to 5.78% in fiscal 2011. Interest income on loans receivable for fiscal 2011 was $32.3 million, an increase of $7.7 million, or 31.4%, when compared to the prior fiscal year. The increase was due to a $101.1 million increase in the average balance of loans receivable, combined with a 31 basis point increase in the average yield earned on loans receivable.The increase in average balances was attributed to both organic growth and the Acquisition. The increase in the average yield was attributable to the Acquisition and the resulting fair value discount on the loan portfolio accreted to income. Interest income on the investment portfolio and other interest-earning assets was $2.8 million for fiscal 2011, a decrease of $204,000, or 6.8%, when compared to the prior fiscal year. The decrease was due to a 41 basis point decrease in the average yield earned on these assets, partially offset by a $6.9 million increase in the average balance of these assets.The decreased yield was due primarily to lower available yields on investment securities, reflecting the low interest rate environment. Interest Expense. Interest expense was $11.3 million for fiscal 2011, an increase of $60,000, or 0.5%, when compared to the prior fiscal year. The increase was due to the $89.9 million increase in the average balance of interest-bearing liabilities, partially offset by a 40 basis point decrease in the average rate paid on interest-bearing liabilities, from 2.47% in fiscal 2010 to 2.07% in fiscal 2011. Interest expense on deposits was $9.2 million for fiscal 2011, an increase of $1.1 million, or 14.1%, when compared to the prior fiscal year. The increase was due to a $108.6 million increase in the average balance of interest-bearing deposits, partially offset by a 27 basis point decrease in the average rate paid on deposits outstanding, reflecting the decrease in market rates. Interest expense on FHLB advances was $1.6 million for fiscal 2011, a decrease of $1.1 million, or 42.2%, when compared to the prior fiscal year. The decrease was due to a $20.3 million decrease in the average balance of FHLB advances, combined with a 49 basis point decrease in the average rate paid on advances, reflecting the repayment of advances that carried higher rates than the average of the advances that remain outstanding. In March 2004, $7.0 million of Floating Rate Capital Securities were issued, with an interest rate of three month LIBOR plus 275 basis points, repricing quarterly. Interest expense on these securities was $227,000 for fiscal 2011, roughly equal to the prior fiscal year, as the average rate paid decreased by one basis point. Provision for Loan Losses. A provision for loan losses is charged to earnings to bring the total allowance for loan losses to a level considered adequate by management to provide for probable loan losses based on prior loss experience, type and amount of loans in the portfolio, adverse situations that may affect the borrower’s ability to repay, the estimated value of any underlying collateral, and current economic conditions. Management also considers other factors relating to the collectability of the loan portfolio. The provision for loan losses was $2.4 million for fiscal 2011, compared to $925,000 for the prior fiscal year. The increase in provision was attributed to provisions needed during the year to bring reserves to an appropriate level based on our continued analysis of the loan portfolio, the current fiscal year’s growth in the loan portfolio, and the increase in classified loans during the fiscal year. In fiscal 2011, net charge offs were $455,000, compared to $409,000 for the prior fiscal year. At June 30, 2011, classified loans totaled $8.5 million, or 1.52% of gross loans, as compared to $6.3 million, or 1.50% of gross loans at June 30, 2010. Classified loans were comprised primarily of loans secured by commercial and agricultural real estate. All loans so designated were classified due to concerns as to the borrowers’ ability to continue to generate sufficient cash flows to service the debt. The above provision was made based on management’s analysis of the various factors which affect the loan portfolio and management’s desire to maintain the allowance at a level considered adequate. Management performed a detailed analysis of the loan portfolio, including types of loans, the charge-off history, and an analysis of the allowance for loan losses. Management also considered the continued origination of loans secured by commercial businesses and commercial and agricultural real estate, which bear an inherently higher level of credit risk. While management believes the allowance for loan losses at June 30, 2011, is adequate to cover all losses inherent in the portfolio, there can be no assurance that, in the future, increases in the allowance will not be necessary, or that actual losses will not exceed the allowance. Noninterest Income. Noninterest income was $10.5 million for fiscal 2011, an increase of $7.4 million, or 239.4%, when compared to the prior fiscal year.The increase was primarily due to the bargain purchase gain of $7.0 million (pre-tax) recognized in the second quarter of fiscal 2011 as a result of the Acquisition.Excluding the bargain purchase gain related to the Acquisition, noninterest income would have been approximately $3.5 million for fiscal 2011, an increase of $411,000, or 13.3%, when compared to the prior fiscal year. That increase was attributable to income generated from ATM and debit card transactions, increased NSF activity, and loan late fee collections, and was also partially offset by lower secondary market loan sales. Noninterest Expense. Noninterest expense was $14.5 million for fiscal 2011, an increase of $2.1 million, or 17.1%, when compared to the prior fiscal year. The increase resulted primarily from higher compensation, occupancy, and legal and professional fees. Compensation expenses were $8.0 million for fiscal 2011, an increase of $1.7 million, or 27.0%, when compared to the prior fiscal year.The increase was due to the Acquisition, opening two new loan production offices, the addition of key personnel, increased salaries, and increased benefit expenses.Occupancy expenses were $2.2 million for fiscal 2011, an increase of $373,000, or 19.9%, as we added two new locations with the Acquisition, opened two loan production offices, and expanded our headquarters facility. Legal and professional fees were $530,000 in fiscal 2011, an increase of $224,000, or 73.2%, and increased primarily as a result of the Acquisition. Provision for Income Taxes. The Company recorded an income tax provision of $6.0 million for fiscal 2011, an increase of $4.4 million, compared to $1.5 million expensed for fiscal 2010. The effective tax rate for fiscal 2011 was 34.2%, as compared to 24.6% for fiscal 2010. The increase was primarily due to additional pre-tax income, and the inclusion in fiscal 2010 results of tax benefits associated with the July 2009 acquisition of the Southern Bank of Commerce with no corresponding benefits in fiscal 2011. COMPARISON OF OPERATING RESULTS FOR THE YEARS ENDED JUNE 30, 2 Net Income.The Company’s net income available to common stockholders for the fiscal year ended June 30, 2010, was $4.1 million, an increase of $569,000, or 16.1%, from the $3.5 million net income available to common stockholders for the prior fiscal year.Before an effective dividend on preferred shares of $510,000, net income was $4.6 million for the 2010 fiscal year, an increase of $791,000, or 20.6%, compared to the $3.8 million in net income for the prior fiscal year.The increase in net income was primarily due to a $2.2 million increase in net interest income, a $1.3 million increase in noninterest income, 15 >FINANCIAL REVIEW(continued)< a $285,000 decrease in income tax provisions, and a $226,000 decrease in loan loss provisions, partially offset by a $3.2 million increase in noninterest expense. Net Interest Income. Net interest income for fiscal 2010 was $16.3 million, an increase of $2.2 million, or 15.7%, when compared to the prior fiscal year. The increase was due to a $79.7 million increase in average interest-earning assets, partially offset by a five basis point decrease in the average interest rate spread. The decrease in interest rate spread was primarily a result of our strong deposit growth, accomplished in part due to our rewards checking product and an above-market savings account special in our new Arkansas market, coupled with resulting higher average cash balances (which earn a lower rate of return than our average interest-earning assets) during the fiscal year. For fiscal 2010, the average interest rate spread was 3.06%, compared to 3.11% for fiscal year 2009. At June 30, 2010, the spread was 3.08%. Interest Income. Interest income for fiscal 2010 was $27.5 million, an increase of $2.2 million, or 8.9%, when compared to the prior fiscal year. The increase was due to the $79.7 million increase in the average balance of interest-earning assets, partially offset by a 51 basis point decrease in the average yield earned on interest-earning assets, from 6.04% in fiscal 2009 to 5.53% in fiscal 2010. Interest income on loans receivable for fiscal 2010 was $24.6 million, an increase of $1.7 million, or 7.6%, when compared to the prior fiscal year. The increase was due to a $45.1 million increase in the average balance of loans receivable, partially offset by a 29 basis point decrease in the average yield earned on loans receivable, reflecting the decrease in market rates. Interest income on the investment portfolio and other interest-earning assets was $3.0 million for fiscal 2010, an increase of $516,000, or 20.9%, when compared to the prior fiscal year. The increase was due to a $34.7 million increase in the average balance of these assets, partially offset by a 92 basis point decrease in the average yield earned on these assets.The decreased yield was due primarily to higher average cash balances. Interest Expense.Interest expense was $11.2 million for fiscal 2010, an increase of $21,000, or 0.2%, when compared to the prior fiscal year. The increase was due to the $73.5 million increase in the average balance of interest-bearing liabilities, partially offset by a 46 basis point decrease in the average rate paid on interest-bearing liabilities, from 2.93% in fiscal 2009 to 2.47% in fiscal 2010. Interest expense on deposits was $8.1 million for fiscal 2010, an increase of $911,000, or 12.7%, when compared to the prior fiscal year. The increase was due to a $90.7 million increase in the average balance of interest-bearing deposits, partially offset by a 41 basis point decrease in the average rate paid on deposits outstanding, reflecting the decrease in market rates, despite above-market rates paid in new markets. Interest expense on FHLB advances was $2.7 million for fiscal 2010, a decrease of $764,000, or 22.1%, when compared to the prior fiscal year. The decrease was due to a $20.5 million decrease in the average balance of FHLB advances, partially offset by a 25 basis point increase in the average rate paid on advances, reflecting the repayment of short-term borrowings while long-term advances remained outstanding. In March 2004, $7.0 million of Floating Rate Capital Securities were issued, with an interest rate of three month LIBOR plus 275 basis points, repricing quarterly. Interest expense on these securities was $227,000 for fiscal 2010, as compared to $357,000 for the prior fiscal year, as the average rate paid decreased by 180 basis points, due to the decrease in the index. Provision for Loan Losses. A provision for loan losses is charged to earnings to bring the total allowance for loan losses to a level considered adequate by management to provide for probable loan losses based on prior loss experience, type and amount of loans in the portfolio, adverse situations that may affect the borrower’s ability to repay, the estimated value of any underlying collateral, and current economic conditions. Management also considers other factors relating to the collectability of the loan portfolio. The provision for loan losses was $925,000 for fiscal 2010, compared to $1.2 million for the prior fiscal year. The decrease in provision was primarily due to less uncertainty in the regional economy and real estate market as compared to the prior fiscal year, while charge-offs and non-performing loans remained stable in the current fiscal year.Additionally, loans acquired through the July 2009 acquisition of the Southern Bank of Commerce performed slightly better than anticipated, and have not required significant further provisioning. In fiscal 2010, net charge offs were $409,000, compared to $357,000 for the prior year. At June 30, 2010, classified loans totaled $6.3 million, or 1.50% of gross loans, as compared to $8.2 million, or 2.08% of gross loans, at June 30, 2009.Classified loans were comprised primarily of loans secured by commercial and agricultural real estate, or inventory and equipment. All loans so designated were classified due to concerns as to the borrowers’ ability to continue to generate sufficient cash flows to service the debt. The above provision was made based on management’s analysis of the various factors which affect the loan portfolio and management’s desire to maintain the allowance at a level considered adequate. Management performed a detailed analysis of the loan portfolio, including types of loans, the charge-off history, and an analysis of the allowance for loan losses. Management also considered the continued origination of loans secured by commercial businesses and commercial real estate, which bear an inherently higher level of credit risk. While management believes the allowance for loan losses at June 30, 2010, is adequate to cover all losses inherent in the portfolio, there can be no assurance that, in the future, increases in the allowance will not be necessary, or that actual losses will not exceed the allowance. Noninterest Income. Noninterest income was $3.1 million for fiscal 2010, an increase of $1.3 million, or 70.0%, when compared to the prior fiscal year.The increase was due to increased NSF fee collection, additional ATM and debit card transaction fee income, and increased gains on sales of secondary market loans, as well as charges of $679,000 incurred during fiscal 2009 to recognize the other-than-temporary impairment (OTTI) of two investments held by the Company, with no corresponding charges in the current period. Noninterest Expense. Noninterest expense was $12.3 million for fiscal 2010, an increase of $3.2 million, or 35.2%, when compared to the prior fiscal year.The increase resulted primarily from higher compensation, occupancy, and electronic banking expenses, a prepayment penalty for the FHLB advance prepaid in March 2010, a charge to dispose of fixed assets, and charges to write down the carrying value of foreclosed real estate held for sale.Compensation expenses were $6.3 million for fiscal 2010, an increase of $1.5 million, or 31.1%, when compared to the prior fiscal year.The increase was due to the July 2009 acquisition of the Southern Bank of Commerce, the addition of key personnel, increased salaries, personnel, and increased benefit expenses.Occupancy expenses were $1.9 million for fiscal 2010, an increase of $341,000, or 22.3%, as we added four new locations with the July 2009 acquisition of the Southern Bank of Commerce.Electronic banking and other charges increased due to the development and promotion of our popular new rewards checking product, as well as the additional costs of servicing those accounts. Provision for Income Taxes. The Company expensed an income tax provision of $1.5 million for fiscal 2010, a decrease of $285,000,compared to $1.8 million expensed for fiscal 2009. The effective tax rate for fiscal 2010 was 24.6%, as compared to 31.9% for fiscal 2009. The decrease was primarily due to tax benefits associated with the July 2009 acquisition, partially offset by increased pre-tax income. 16 >FINANCIAL REVIEW(continued)< QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK The goal of the Company’s asset/liability management strategy is to manage the interest rate sensitivity of both interest-earning assets and interest-bearing liabilities in order to maximize net interest income without exposing the Company to an excessive level of interest rate risk. The Company employs various strategies intended to manage the potential effect that changing interest rates may have on future operating results. The primary asset/liability management strategy has been to focus on matching the anticipated repricing intervals of interest-earning assets and interest-bearing liabilities. At times, however, depending on the level of general interest rates, the relationship between long- and short-term interest rates, market conditions and competitive factors, the Company may increase its interest rate risk position in order to maintain its net interest margin. In an effort to manage the interest rate risk resulting from fixed rate lending, the Company has utilized longer term (up to 10 year maturities), fixed-rate FHLB advances, which may be subject to early redemption, to offset interest rate risk. Other elements of the Company’s current asset/liability strategy include: (i) increasing originations of commercial real estate, commercial rates and deposit runoff. Further, the computations do not consider any reactions that the Bank may undertake in response to changes in interest rates. These projected changes should not be relied upon as indicative of actual results in any of the aforementioned interest rate changes. Management cannot accurately predict future interest rates or their effect on the Company’s NPV and net interest income in the future. Certain shortcomings are inherent in the method of analysis presented in the computation of NPV and net interest income. For example, although certain assets and liabilities may have similar maturities or periods of repricing, they may react in different degrees to changes in market interest rates. Also, the interest rates on certain types of assets and liabilities may fluctuate in advance of changes in market interest rates, while interest rates on other types of assets and liabilities may lag behind changes in market interest rates. Additionally, most of Southern Bank’s loans have features which restrict changes in interest rates on a short-term basis and over the life of the asset. Further, in the event of a change in interest rates, prepayment and early withdrawal levels would likely deviate significantly from those assumed in calculating the foregoing table. Finally, the ability of many borrowers to service their debt may decrease in the event of an interest rate increase. business loans, agricultural real estate, and agricultural operating lines, which June 30, 2011 typically provide higher yields and shorter repricing periods, but inherently NPV as % of increase credit risk, (ii) limiting the price volatility of the investment portfolio Net Portfolio PV of Assets by maintaining a weighted average maturity of five years or less, (iii) actively $ Amount $ Change % Change NPV Ratio Change soliciting less rate-sensitive deposits, and (iv) offering competitively priced Change in Rates (dollars in thousands) money market accounts and CDs with maturities of up to five years. The degree +300 bp 9 to which each segment of the strategy is achieved will affect profitability and +200 bp 10 exposure to interest rate risk. +100 bp 6 The Company continues to generate long-term, fixed-rate residential loans. 0 bp - - - During the fiscal year ended June 30, 2011, fixed rate residential loan -100 bp -0.92 originations totaled $11.1 million, compared to $17.0 million during the prior -200 bp -1.88 year. At June 30, 2011, the fixed-rate residential loan portfolio totaled $117.5 -300 bp -2.27 million, with a weighted average maturity of 167 months, compared to $103.3 million with a weighted average maturity of 192 months at June 30, 2010. The June 30, 2010 Company originated $17.4 million in adjustable rate residential loans during the NPV as % of fiscal year ended June 30, 2011, compared to $11.9 million during the prior Net Portfolio PV of Assets fiscal year. At June 30, 2011, fixed rate loans with remaining maturities in $ Amount $ Change % Change NPV Ratio Change excess of 10 years totaled $83.8 million, or 14.9%, of loans receivable, Change in Rates (dollars in thousands) compared to $99.5 million, or 23.5%, of loans receivable, at June 30, 2010. The +300 bp 14 Company originated $52.4 million in fixed rate commercial and commercial real +200 bp 12 estate loans during the year ended June 30, 2011, compared to $53.2 million +100 bp 8 during the prior fiscal year. The Company also originated $31.8 million in 0 bp - - - adjustable rate commercial and commercial real estate loans during the fiscal -100 bp -1.00 year ended June 30, 2011, compared to $68.4 million during the prior year. At -200 bp -2.04 June 30, 2011, adjustable-rate home equity lines of credit had increased to $14.0 -300 bp -2.38 million as compared to $12.9 million as of June 30, 2010. At June 30, 2011, the Company’s weighted average life of its investment portfolio was 3.1 years, as compared to 2.9 years at June 30, 2010.At June 30, 2011, CDs with original terms of two years or more totaled $92.6 million compared to $66.8 million at June 30, 2010. INTEREST RATE SENSITIVITY ANALYSIS The Company has worked to limit its exposure to rising rates in the current historically low rate environment by (a) increasing the share of funding on its balance sheet obtained from non-maturity transaction accounts, (b) reducing FHLB borrowingsand (c) limiting the duration of its available-for-sale investment portfolio. The following table sets forth as of June 30, 2011, and 2010, management’s estimates of the projected changes in net portfolio value in the event of 1%, 2% and 3%, instantaneous, permanent increases or decreases in market interest rates. Computations in the table below are based on prospective effects of hypothetical changes in interest rates and are based on an internally generated model using the actual maturity and repricing schedules for Southern Bank’s loans and deposits, adjusted by management’s assumptions for prepayment 17 >FINANCIAL REVIEW(continued)< LIQUIDITY AND CAPITAL RESOURCES Southern Missouri’s primary potential sources of funds include deposit growth, securities sold under agreements to repurchase, FHLB advances, amortization and prepayment of loan principal, investment maturities and sales, and ongoing operating results. While scheduled repayments on loans and securities as well as the maturity of short-term investments are a relatively predictable source of funding, deposit flows, FHLB advance redemptions and loan and security prepayment rates are significantly influenced by factors outside of the Bank’s control, including general economic conditions and market competition. The Bank has relied on FHLB advances as a source for funding cash or liquidity needs. Southern Missouri uses its liquid assets as well as other funding sources to meet ongoing commitments, to fund loan commitments, to repay maturing certificates of deposit and FHLB advances, to make investments, to fund other deposit withdrawals and to meet operating expenses. At June 30, 2011, the Bank had outstanding commitments to extend credit of $73.6 million (including $64.6 million in unused lines of credit). Total commitments to originate fixed-rate loans with terms in excess of one year were $5.4 million at rates ranging from 5.0% to 7.5%, with a weighted-average rate of 5.99%. Management anticipates that current funding sources will be adequate to meet foreseeable liquidity needs. For the year ended June 30, 2011, Southern Missouri increased deposits by $137.3 million and decreased securities sold under agreements to repurchase and FHLB advances by $5.1 million and $10.0 million, respectively. During the prior year, Southern Missouri increased deposits and securities sold under agreements to repurchase by $110.9 million and $6.6 million, respectively, and decreased FHLB advances by $35.3 million. At June 30, 2011, the Bank had pledged $218.2 million of its residential and commercial real estate loan portfolios to the FHLB for available credit of approximately $148.9 million, of which $33.5 million had been advanced, and another $7.1 million had been used for the issuance of letters of credit to secure public unit deposits.The Bank had also pledged $88.4 of its agricultural real estate and agricultural operating and equipment loans to the Federal Reserve’s discount window for available credit of approximately $59.2, none of which had been advanced.In addition, the Bank has the ability to pledge several of its other loan portfolios, including, for example, its home equity and commercial business loans.In total, FHLB borrowings are generally limited to 40% of Bank assets, or approximately $275.1 million, which means that an amount up to $234.5 million may still be eligible to be borrowed from the FHLB, subject to available collateral. Along with the ability to borrow from the FHLB and Federal Reserve, management believes its liquid resources will be sufficient to meet the Company’s liquidity needs. Liquidity management is an ongoing responsibility of the Bank’s management. The Bank adjusts its investment in liquid assets based upon a variety of factors including (i) expected loan demand and deposit flows, (ii) anticipated investment and FHLB advance maturities, (iii) the impact on profitability, and (iv) asset/liability management objectives. At June 30, 2011, the Bank had $181.3 million in CDs maturing within one year and $320.7 million in other deposits and securities sold under agreements to repurchase without a specified maturity, as compared to the prior year of $147.9 million in CDs maturing within one year and $260.7 million in other deposits and securities sold under agreements to repurchase without a specified maturity. Management believes that most maturing interest-bearing liabilities will be retained or replaced by new interest-bearing liabilities. Also at June 30, 2011, the Bank had $17.0 million in FHLB advances eligible for early redemption by the lender within one year. REGULATORY CAPITAL Federally insured financial institutions are required to maintain minimum levels of regulatory capital. Federal Reserve regulations establish capital requirements, including a leverage (or core capital) requirement and a risk-based capital requirement. The Federal Reserve is also authorized to impose capital requirements in excess of these standards on individual institutions on a case-by-case basis. At June 30, 2011, the Bank exceeded regulatory capital requirements with core and total risk-based capital of $60.0 million and $66.2 million, or 8.66% and 12.52% of adjusted total assets and risk-weighted assets, respectively. These capital levels exceeded minimum requirements of 4.0% and 8.0%, respectively, and well-capitalized requirements of 5% and 10%, respectively for adjusted total assets and risk-weighted assets. TheCompany became subject to requirements to report regulatory capital ratios as of March 31, 2011.At June 30, 2011, the Company exceeded regulatory capital requirements with core and total risk based capital of $59.1 million and $65.5 million, or 8.60% and 12.40% of adjusted total assets and risk-weighted assets, respectively.These capital levels exceed minimum requirements of 4.0% and 8.0%, respectively.(See Note 13: Stockholders’ Equity and Regulatory Capital.) IMPACT OF INFLATION The consolidated financial statements and related data presented herein have been prepared in accordance with U.S. generally accepted accounting principles, which require the measurement of financial position and operating results in historical dollars without considering changes in the relative purchasing power of money over time due to inflation. The primary impact of inflation on the operations of the Company is reflected in increased operating costs. Unlike most industrial companies, virtually all of the assets and liabilities of a financial institution are monetary in nature. As a result, changes in interest rates generally have a more significant impact on a financial institution’s performance than does inflation. Interest rates do not necessarily move in the same direction or to the same extent as the prices of goods and services. In the current interest rate environment, liquidity and maturity structure of the Company’s assets and liabilities are critical to the maintenance of acceptable performance levels. AVERAGE BALANCE, INTEREST AND AVERAGE YIELDS AND RATES The table on the following page sets forth certain information relating to the Company’s average interest-earning assets and interest-bearing liabilities and reflects the average yield on assets and the average cost of liabilities for the periods indicated. These yields and costs are derived by dividing income or expense by the average balance of assets or liabilities, respectively, for the years indicated. Nonaccrual loans are included in the net loan category. The table also presents information with respect to the difference between the weighted-average yield earned on interest-earning assets and the weighted-average rate paid on interest-bearing liabilities, or interest rate spread, which financial institutions have traditionally used as an indicator of profitability. Another indicator of an institution’s net interest income is its net yield on interest-earning assets, which is its net interest income divided by the average balance of interest-earning assets. Net interest income is affected by the interest rate spread and by the relative amounts of interest-earning assets and interest-bearing liabilities. When interest-earning assets approximate or exceed interest-bearing liabilities, any positive interest rate spread will generate net interest income. 18 >FINANCIAL REVIEW(continued)< (dollars in thousands) Year Ended June 30 Average Balance Interest and Dividends Yield/ Cost Average Balance Interest and Dividends Yield/ Cost Average Balance Interest and Dividends Yield/ Cost Interest-earning assets: Mortgage loans (1) $ $ % $ $ % $ $ % Other loans (1) Total net loans Mortgage-backed securities Investment securities (2) Other interest-earning assets 35 TOTAL INTEREST- EARNING ASSETS (1) Other noninterest-earning assets (3) - TOTAL ASSETS $ - $ - $ $ - Interest-bearing liabilities: Savings accounts $ $ % $ $ % $ $ % NOW accounts Money market accounts 99 99 Certificates of deposit TOTAL INTEREST- BEARING DEPOSITS Borrowings: Securities sold under agreements to repurchase FHLB advances Junior subordinated debt TOTAL INTEREST- BEARING LIABILITIES Noninterest-bearing demand deposits - Other liabilities - TOTAL LIABILITIES - Stockholders’ equity - TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ - $ - $ - Net interest income $ $ $ Interest rate spread (4) % % % Net interest margin (5) % % % Ratio of average interest-earning assets to average interest- bearing liabilities % % % Calculated net of deferred loan fees, loan discounts and loans-in-process. Nonaccrual loans are included in average loans. Includes FHLB stock and related cash dividends. Includes equity securities and related cash dividends. Represents the difference between the average rate on interest-earning assets and the average cost of interest-bearing liabilities. Represents net interest income divided by average interest-earning assets. 19 >FINANCIAL REVIEW(continued)< YIELDS EARNED AND RATES PAID The following table sets forth for the periods and at the dates indicated, the weighted average yields earned on the Company’s assets, the weighted average interest rates paid on the Company’s liabilities, together with the net yield on interest-earning assets. At June 30, For The Year Ended June 30, Weighted-average yield on loan portfolio % Weighted-average yield on mortgage-backed securities Weighted-average yield on investment securities (1) Weighted-average yield on other interest-earning assets Weighted-average yield on all interest-earning assets Weighted-average rate paid on deposits Weighted-average rate paid on securities sold under agreements to repurchase Weighted-average rate paid on FHLB advances Weighted-average rate paid on subordinated debt Weighted-average rate paid on all interest-bearing liabilities Interest rate spread (spread between weighted average rate on all interest-earning assets and all interest-bearing liabilities) Net interest margin (net interest income as a percentage of average interest-earning assets) (1) Includes Federal Home Loan Bank stock. RATE/VOLUME ANALYSIS The following table sets forth the effects of changing rates and volumes on net interest income of the Company. Information is provided with respect to (i) effects on interest income attributable to changes in volume (changes in volume multiplied by prior rate), (ii) effects on interest income attributable to changes in rate (changes in rate multiplied by prior volume), and (iii) changes in rate/volume (change in rate multiplied by change in volume). Years Ended June 30, 2011 Compared to 2010 Increase (Decrease) Due to Years Ended June 30, 2010 Compared to 2009 Increase (Decrease) Due to (dollars in thousands) Rate Volume Rate/ Volume Net Rate Volume Rate/ Volume Net Interest-earning assets: Loans receivable (1) $ ) $ $ ) $ Mortgage-backed securities 18 ) (4 ) ) ) 7 - ) Investment securities (2) ) ) 59 33 Other interest-earning deposits ) 18 (3 ) 3 ) ) 80 Total net change in income on interest-earning assets ) ) Interest-bearing liabilities: Deposits ) Securities sold under agreements to repurchase 42 14 1 57 ) 31 (3 ) 4 Subordinated debt (1 ) - 1 - ) - - ) FHLB advances ) ) 96 ) Total net change in expense on interest-bearing liabilities ) ) 60 ) ) 21 Net change in net interest income $ (1) Does not include interest on loans placed on nonaccrual status. (2) Does not include dividends earned on equity securities. 20 >REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM< Report of Independent Registered Public Accounting Firm Audit Committee, Board of Directors and Stockholders Southern Missouri Bancorp, Inc. Poplar Bluff, Missouri We have audited the accompanying consolidated balance sheets of Southern Missouri Bancorp, Inc. (“Company”) as of June 30, 2011 and 2010, and the related consolidated statements of income, stockholders’ equity and cash flows for each of the years in the three-year period ended June 30, 2011.The Company’s management is responsible for these financial statements.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing auditing procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the
